

117 HR 1267 IH: Prevent Corrupting Foreign Influence Act
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1267IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Swalwell introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to prohibit corrupt foreign influence over the President, the Vice President, and their immediate family members, and for other purposes.1.Short titleThis Act may be cited as the Prevent Corrupting Foreign Influence Act.2.Foreign influence over the President and Vice President(a)In generalChapter 11 of title 18, United States Code, is amended by adding at the end the following:227A.Foreign influence over the President and Vice President(a)ProhibitionExcept as provided in subsection (b), whoever, being a covered person or covered entity, knowingly—(1)accepts anything of value from a foreign state or foreign entity; or(2)receives anything of value from a foreign state or foreign entity,shall be fined under this title, imprisoned not more than 5 years, or both. (b)ExceptionsSubsection (a) shall not apply—(1)in the case of any investment by a foreign state or entity in a mutual fund, which includes a covered entity in its portfolio;(2)in the case of any investment by a foreign state or entity in an asset held in a blind trust on behalf of a covered person;(3)in the case that the thing accepted or received is of minimal value, and any other thing or things accepted or received by such covered person or covered entity from such foreign state or foreign entity during that calendar year do not exceed minimal value; or(4)in any case in which the covered person acted in accordance with section 7342 of title 5 or the Mutual Education and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.).(c)DefinitionsIn this section:(1)The term covered person means the President, Vice President, and their immediate family members.(2)The term covered entity means any entity in which a covered person has not less than a 50 percent ownership interest.(3)The term immediate family member means, with respect to the President or Vice President, a parent, parent-in-law, spouse, child, or sibling of the President or Vice President.(4)The term foreign entity means any entity in which a foreign state has not less than a 50 percent ownership interest.(5)The term minimal value has the meaning given that term in section 7342(a)(5) of title 5..(b)Clerical amendmentThe table of sections for chapter 11 of title 18, United States Code, is amended by inserting after the item related to section 227 the following:227A. Foreign influence over the President and Vice President. .3.Receipt and disposition of foreign gifts and decorationsSection 7342(a)(1) of title 5, United States Code, is amended—(1)in subparagraph (F), by striking and at the end; and(2)by inserting after subparagraph (G) the following:(H)a parent, parent-in-law, child, or sibling of the President or Vice President..